                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:10-cv-472-GCM

 THOMAS L. MASON, STEVEN G.
 FOLSTAD, & MID-ATLANTIC
 EMERGENCY MEDICAL
 ASSOCIATES, PA

                   Plaintiffs,

 v.
                                                         ORDER
 HEALTH MANAGEMENT
 ASSOCIATES, INC., et al,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning George B. Breen, filed March 25, 2019 (Doc. No. 49).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Breen is admitted to appear before this court

pro hac vice on behalf of Defendants, Emergency Medical Services Corp., EmCare, Inc., Emcare

Holdings, Inc., and Emergency Medical Services, LP.

       IT IS SO ORDERED.


                                         Signed: March 25, 2019
